DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on January 28, 2021.
Claims 1 and 2 have been amended and are hereby entered.
Claims 8 and 9  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making an article of wicker furniture, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 29, 2020.
Claims 1 – 7 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the negative limitation “wherein the wickers are each affixed to a frame of the article but not another wicker.” There is no support for this in the application as filed. Therefore, the claimed amendment constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "first Q-shaped wicker" and “second Q-shaped wicker.” There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4, and 6 are rejected as being dependent on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US20080238176).
As per claim 1, Wang teaches:
An article of wicker furniture having a first and second length of wicker ([0001]: “The invention related to synthetic wicker yarns, woven panels made from such yarns, and furniture constructed from such panels.”)
Wherein each of the wickers comprise a longitudinally running base yarn having a hollow rounded shape and a longitudinally running fin extending substantially tangentially from the base yarn to form a cross-section in the shape of a capital letter Q over a desired wicker length (Fig. 10, shown below, shows yarn strands, each one of which is interpreted as “a wicker” connected via a bridge of polymer material that may be formed of the same polymer material of the yarns [0010]. The bridge is interpreted as reading on the claimed “fins.”)

    PNG
    media_image1.png
    177
    346
    media_image1.png
    Greyscale

As per claim 5, Wang teaches:
Wherein the material of the Q-shaped wicker length is selected from the group comprising willow, rush, bamboo, rattan and synthetic material (Abstract: “Synthetic yarns are formed from polymer materials.”)
As per claim 7, Wang teaches:
Wherein the article of wicker is selected from the group comprising a chair, a stool, an ottoman, a bed, a storage shelf, a cabinet, a table, a wardrobe, a closet, a case, a couch, a bench, a dresser, a planter, a swing, a canopy, a divider, a privacy screen, a gazebo, a fire pit, a fire pit table, and an umbrella table ([0041]: “Fig. 4 shows a chair 30 formed from a woven panel 20 using the yarns 10 of the present invention.”)

Response to Amendments
Applicant's amendments to the claims, filed January 28, 2021, caused the withdrawal of the rejection of claims 1 – 7 under 35 U.S.C. 112(b) as set forth in the office action mailed October 14, 2020.
Applicant’s amendments to the claims, filed January 28, 2021, caused the withdrawal of the rejection of claims 2- 4 and 6, as set forth in the office action mailed October 14, 2020.
Response to Arguments
Applicant's arguments filed January 28, 2021, have been fully considered but they are not persuasive.
Applicant argues that the claim recites a first and second length of wicker, wherein each of the lengths comprise a longitudinally running base yarn having a hollow rounded shape and a longitudinally running fin extending substantially tangentially from the base yarn to from a cross section in the shape of a capital letter Q over a desired wicker length, whereas the sub-strands that form Wang’s yarn are not discrete and separate multiple wicker lengths, but rather are integrally connected to form a single yarn. Examiner respectfully disagrees. The arguments are not commensurate in scope with the claims as amended. While the claims recite a first and second length of wicker, there is no requirement that the wickers are discrete and/or separate. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.N.C./Examiner, Art Unit 1789   
/PETER Y CHOI/Primary Examiner, Art Unit 1786